DETAILED ACTION
This Action is a response to the filing received 19 August 2020. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
The claim terms “master machine” and “worker machine” are interpreted as comprising hardware consistent with FIG. 4 and Spec. ¶36.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: resource allocation module and container scheduling module in claim 1; database module of claim 2; data tracking module of claim 3; and authentication module of claim 8.
The Specification describes each of these claim terms in terms of the function they perform without providing particular structure for each (see Spec. at FIG. 1 and ¶¶20-28). The Specification does provide an example of the master and worker machines (see Spec. at FIG. 4 and ¶36) while disclosing that the master machine comprises the various modules (see Spec. at least at FIG. 1). In view of the foregoing, Examiner is interpreting each of the above-identified claim terms to comprise either software/firmware and/or computer hardware particularly programmed to carry out the functionality of the software/firmware.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-9 and 11-20 of U.S. Patent No. 10,782,988. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the present claims is anticipated by the claims of the reference patent, with the exception of minor variations in terminology (i.e. containing vs comprising).
A table comparing claims 1-12 of the present application compared to claims 1, 4, 6-9 and 11-12 of the reference patent is provided below for illustration. Claims 13-16 and 17-20 contain subject matter substantially similar to that of claims 1, 5 and 7, with the exception of 

Current Application
U.S. 10,782,988
1. A system comprising a master machine and a plurality of worker machines, the master machine comprising:
1. A system comprising a master machine and a plurality of worker machines, the master machine comprising:
an API server configured to receive a job description;
an API server configured to receive a job description;
10. The system of claim 1, further comprising an application cluster containing one or more applications that can run on the virtual machines on the worker machine.
an application cluster comprising one or more application programs executable on a plurality of virtual machines on the worker machines, wherein the one or more application programs comprising one or more Poseidon application programs, one or more medical application programs, and one or more 3.sup.rd party application programs;
a resource allocation module configured to determine a number of virtual machines required to perform a job based on the job description;

5. The system of claim 1, wherein the job description corresponds to one of uploading an application program, uploading a dataset, and running an application program on the worker machines.
a resource allocation module configured to determine a number of the virtual machines required to perform a job based on the job description, wherein the job description corresponds to at least one of uploading the application programs, uploading a dataset, and running the application programs on the worker machines;
a container scheduling module configured to create a container containing the number of virtual machines required to perform the job,
a container scheduling module configured to create a distributed container containing the number of virtual machines required to perform the job, wherein the distributed container is created by the container scheduling module to run the Poseidon application programs, wherein the distributed container is created on the worker machines to run the medical application programs, wherein the 3.sup.rd party application programs are divided between the virtual machines of the distributed container on the worker machines;

wherein at least two of the virtual machines in the container resides on different worker machines, and wherein each of the virtual machines is configured to run the same application programs to perform the job;
2. The system of claim 1, wherein the master machine further comprises a database module configured to store job descriptions.
a database module configured to store the job descriptions and one or more datasets, wherein the API server stores a location of the datasets in the database module; and
3. The system of claim 2, wherein the master machine further comprises a data tracking module configured to track the location of one or more datasets stored in the database module.
a data tracking module configured to verify the location of the one or more datasets and track the location of the one or more datasets stored in the database module.
4. The system of claim 1, wherein the master machine further comprises an event server configured to broadcast the job description to the container scheduling module and the resource allocation module.
4. The system of claim 1, wherein the master machine further comprises an event server configured to broadcast the job description to the container scheduling module and the resource allocation module.
6. The system of claim 1, wherein the master machine further comprises a web server configured to receive a job description from a web interface.
6. The system of claim 1, wherein the master machine further comprises a web server configured to receive a job description from a web interface.
7. The system of claim 1, wherein each of the worker machines comprises an MLEngine configured for running a machine learning program.
7. The system of claim 1, wherein each of the worker machines comprises an MLEngine configured for running a machine learning program.
8. The system of claim 1, wherein the master machine further comprises an authentication module configured for authenticating users.
8. The system of claim 1, wherein the master machine further comprises an authentication module configured for authenticating users.
9. The system of claim 1, wherein at least one of the work machines hosts at least two virtual machines belonging to different containers.
9. The system of claim 1, wherein at least one of the work machines hosts at least two virtual machines belonging to different containers.
11. The system of claim 1, wherein each of the worker machines comprises an MLEngine configured to carry out computation and training of machine learning models.
11. The system of claim 1, wherein each of the worker machines comprises an MLEngine configured to carry out computation and training of machine learning models.
12. The system of claim 1, wherein the master machine further comprises a MLEngine Scheduler configured to verify the job description.
12. The system of claim 1, wherein the master machine further comprises a MLEngine Scheduler configured to verify the job description.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al., U.S. 2015/0379424 A1 (hereinafter referred to as “Dirac”) in view of Parker, Benjamin J., U.S. 2014/0026133 A1 (hereinafter referred to as “Parker”).

Regarding claim 1, Dirac teaches: A system comprising a master machine and a plurality of worker machines (Dirac, e.g., FIG. 1, MLS request handler 180 and workload distribution strategy layer (at least one master machine) and server pool 185 (a plurality of worker machines)), the master machine comprising:
	an API server configured to receive a job description (Dirac, e.g., ¶32, “MLS may implement a set of programmatic interfaces 161 (e.g., APIs…) that can be used by clients … to submit requests 111 for a variety of machine learning tasks or operations. The administrative or control plane portion of the MLS may include MLS request handler 180, which accepts the client requests 111 and inserts corresponding job objects into MLS job queue 142 …”);
	a resource allocation module configured to determine a number of [resources] required to perform a job based on the job description (Dirac, e.g., ¶33, “he workload distribution strategy layer 174 … may determine the manner in which the lower level operations of the job are to be distributed among one or more compute servers … and/or the manner in which the data analyzed or manipulated is to be distributed among one or more storage devices or servers. After the processing plan has been generated and the appropriate set of resources to be utilized for the job has been identified, the job’s operations may be scheduled on the resources …”);
	a container scheduling module configured to create a container containing the number of [resources] required to perform the job; wherein at least two of the [resources] in the container resides on different worker machines (Dirac, e.g., ¶44, “for executing MLS tasks that require a higher level of security or isolation, single-tenant server pools that are designated for only a single client’s workload may be used … Security container 390A may be used exclusively for a customer C1 (e.g., to run customer-provided machine learning modules, or third-party modules specified by the customer …” Examiner’s note: the security container is created or arranged such that only tasks associated with a single client are performed in that container. See also FIG. 3, showing that security container 390A spans multiple server pools, indicating that the container includes at least a plurality of servers (resources)), and
	wherein each of the [resources] is configured to run a same application to perform the job (Dirac, e.g., ¶35, “extraction and cleansing of input data … may be executed using a first set of resources from pool 185 … set of transformation operations may be performed 162 in accordance with recipes 162 using another set of resources from pool 185 … a selected machine learning algorithm 166, which may be executed in accordance with algorithm parameters 154 using yet another set of resources from pool 185.” Examiner’s note: extraction and cleansing, transformation, and machine learning algorithm operations are interpreted as respective applications, in that they are separate services each performing a specific task or set of tasks. Sets of resources (i.e., servers of pool) are used to process each respective task, such that a plurality of resources is configured to perform each discrete task).
	Dirac does not teach that the resources are virtual machines, a container comprising virtual machines configured to run a same application to perform a job. However, Parker does teach: the resources are virtual machines, a container comprising a plurality of virtual machines configured to run a same application to perform a job (Parker, e.g., FIG. 1 and ¶17, “a client device may communicate with multiple virtual containers … each virtual container may include multiple virtual machines to perform a specific function …”) for the purpose of organizing virtual machines into containers for performing a specific function (Parker, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing a machine learning service of Dirac to provide that the resources are virtual machines, a container comprising virtual machines configured to run a same application to perform a job because the disclosure of Parker shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing a machine learning service to provide that the Id.).

Regarding claim 2, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein the master machine further comprises a database module configured to store job descriptions (Dirac, e.g., ¶35, “A client request 111 may indicate one or more parameters used by the MLS to perform the operations … artifacts respectively representing the parameters may also be stored in repository 120 …” See also, e.g., ¶40, “the job queue 142 may itself be represented by a database object (e.g., a table) stored at database service 255 …”).

Regarding claim 3, the rejection of claim 2 is incorporated, and Dirac further teaches: wherein the master machine further comprises a data tracking module configured to track the location of one or more datasets stored in the database module (Dirac, e.g., ¶35, “…some of the intermediate results (e.g., summarized statistics produced by the input handlers) of a machine learning workflow may be stored in MLS artifact repository…” See also, e.g., ¶39, “storage service 252 and/or the database service 255 may play a variety of roles … MLS may require clients 164 o define data sources within the provider network boundary … clients may first transfer data from external data sources 229 into internal data sources within the provider network, such as internal data source 230A managed by storage service 252, or internal data source 230B managed by database service 255 …” Examiner’s note: an awareness of the location of the data or the management of the data are interpreted to comprise “track[ing] the location of” the data sets).
Regarding claim 4, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein the master machine further comprises an event server configured to broadcast the job description to the container scheduling module and the resource allocation module (Dirac, e.g., ¶28, “’task’, as used herein, refers to a set of logical operations corresponding to a given request from a client, while the term ‘job’ refers to the internal representation of a task within the MLS … MLS may also be responsible in such embodiments for generating a processing plan for each job, identifying the appropriate set of resources … for the plan …” Examiner’s note: FIG. 1 shows MLS request handler 180 (which, alone or in combination with at least workload distribution layer, may be the master machine) which processes a client request into a job placed into job queue, wherein each job is then broadcast to workload distribution strategy layer which performs the determination of resource requirements and the scheduling of the jobs on the appropriate amount of resources (i.e., the container scheduling and resource scheduling functions)).

Regarding claim 5, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein the job description corresponds to one of uploading an application program (Dirac, e.g., ¶44, “…to run customer-provided machine learning modules …”), uploading a dataset (Dirac, e.g., ¶35, “Some machine learning workflows … may include the extraction and cleansing of data from raw data repositories 130 … by input record handlers 160 …” See also, e.g., ¶39, “clients may first transfer data from external data sources 229 into internal data sources …”), and running an application program on the worker machines (Dirac, e.g., ¶35, “output produced by the input record handlers may be fed to feature processors 162 … where a set of transformation operations may be performed … output of 116 of the feature processing transformations may in turn be used as input for a selected machine learning algorithm …” Examiner’s note: both the data transformation functions and the machine learning algorithm may be interpreted as “application programs” in that they are software processes performing a specific function; see also Spec. ¶27 describing that programs include AI or ML programs, and the ML algorithm as disclosed by Dirac is a ML program).

Regarding claim 6, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein the master machine further comprises a web server configured to receive job descriptions from a web interface (Dirac, e.g., ¶32, “MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 … to submit requests 111 for a variety of machine learning tasks or operations …”).

Regarding claim 7, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein each of the worker machines comprises an MLEngine configured for running a machine learning program (Dirac, e.g., ¶35, “output produced by the input record handlers may be fed to feature processors 162 … where a set of transformation operations may be performed … output of 116 of the feature processing transformations may in turn be used as input for a selected machine learning algorithm …” Examiner’s note: Spec. ¶25 provides that MLEngine Executors 1331, 1332, etc. can be multiple instances of the same ML program designed to run simultaneously on the multiple worker machines. As recited above with respect to claim 1 and herein, Dirac discloses that a ML algorithm (i.e., a ML program) may be executed across a pool of servers in order to complete a ML task).

Regarding claim 8, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein the master machine further comprises an authentication module configured for authenticating users (Dirac, e.g., ¶41, “Authorization and authentication of client requests may be performed with the help of an identity management service of the provider network in some embodiments …”).

Regarding claim 9, the rejection of claim 1 is incorporated, and Parker further teaches: wherein at least one of the work machines hosts at least two virtual machines belonging to different containers (Parker, e.g., FIG. 1, showing a single client machine including at least VM #N of container VC-1 and at least VM #O of container VC-2).

Regarding claim 10, the rejection of claim 1 is incorporated, and Dirac further teaches: further comprising an application cluster containing one or more applications that can run on the virtual machines on the worker machine (Dirac, e.g., ¶26, “Supported entity types in one embodiment may include … recipes (e.g., descriptors of feature processing transformations to be applied to input data for training models), processing plans (e.g., templates for executing various machine learning tasks), models …” See also, e.g., ¶¶29-30, describing the generation of models for use by clients; ¶35 describing the execution of a selected ML model. Examiner’s note: the applications are described as ML programs and/or ML applications. Accordingly, a ML algorithm executed on one or more of a pool of resources is interpreted as consistent with one or more applications, as discussed also in the rejections of claims 5 and 7).

Regarding claim 11, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein each of the worker machines comprises an MLEngine configured to carry out computation and training of machine learning models (Dirac, e.g., ¶27, “MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for … model training, prediction, and so on …” Examiner’s note: Dirac at ¶26 discloses “model execution results such as predictions or evaluations,” consistent with a “computation” of a machine learning model. Also, Spec. ¶25 provides that MLEngine Executors 1331, 1332, etc. can be multiple instances of the same ML program designed to run simultaneously on the multiple worker machines. As recited above with respect to claim 1 and herein, Dirac discloses that a ML algorithm (i.e., a ML program) may be executed across a pool of servers in order to complete a ML task).

Regarding claim 12, the rejection of claim 1 is incorporated, and Dirac further teaches: wherein the master machine further comprises a MLEngine Scheduler configured to verify the job description (Dirac, e.g., ¶68, “The request may next be validated in accordance with various rules or policies … The syntax of the request itself, and/or objects such as recipes passed as request parameters may be checked …” Examiner’s note: as indicated above, Spec. ¶25 provides that MLEngine Executors 1331, 1332, etc. can be multiple instances of the same ML program designed to run simultaneously on the multiple worker machines. As recited above with respect to claim 1 and herein, Dirac discloses that a ML algorithm (i.e., a ML program) may be executed across a pool of servers in order to complete a ML task. The “MLEngine Scheduler” is described specifically as performing job description verification, which is disclosed by this citation to Dirac).
Regarding claim 13, Dirac teaches: A method of running an application comprising: 	receiving a job description from a client (Dirac, e.g., ¶32, “MLS may implement a set of programmatic interfaces 161 (e.g., APIs…) that can be used by clients … to submit requests 111 for a variety of machine learning tasks or operations. The administrative or control plane portion of the MLS may include MLS request handler 180, which accepts the client requests 111 and inserts corresponding job objects into MLS job queue 142 …”);
	storing the job description in a database (Dirac, e.g., ¶35, “A client request 111 may indicate one or more parameters used by the MLS to perform the operations … artifacts respectively representing the parameters may also be stored in repository 120 …” See also, e.g., ¶40, “the job queue 142 may itself be represented by a database object (e.g., a table) stored at database service 255 …”);
	determining a number of [resources] needed to perform a job based on the job description (Dirac, e.g., ¶33, “he workload distribution strategy layer 174 … may determine the manner in which the lower level operations of the job are to be distributed among one or more compute servers … and/or the manner in which the data analyzed or manipulated is to be distributed among one or more storage devices or servers. After the processing plan has been generated and the appropriate set of resources to be utilized for the job has been identified, the job’s operations may be scheduled on the resources …”);
	creating a distributed container containing the number of [resources] across a plurality of virtual machines (Dirac, e.g., ¶44, “for executing MLS tasks that require a higher level of security or isolation, single-tenant server pools that are designated for only a single client’s workload may be used … Security container 390A may be used exclusively for a customer C1 (e.g., to run customer-provided machine learning modules, or third-party modules specified by the customer …” Examiner’s note: the security container is created or arranged such that only tasks associated with a single client are performed in that container. See also FIG. 3, showing that security container 390A spans multiple server pools, indicating that the container includes at least a plurality of servers (resources)); and
	enabling instances of an application on each of the [resources] to perform the job (Dirac, e.g., ¶35, “extraction and cleansing of input data … may be executed using a first set of resources from pool 185 … set of transformation operations may be performed 162 in accordance with recipes 162 using another set of resources from pool 185 … a selected machine learning algorithm 166, which may be executed in accordance with algorithm parameters 154 using yet another set of resources from pool 185.” Examiner’s note: extraction and cleansing, transformation, and machine learning algorithm operations are interpreted as respective applications, in that they are separate services each performing a specific task or set of tasks. Sets of resources (i.e., servers of pool) are used to process each respective task, such that a plurality of resources is configured to perform each discrete task).
	Dirac does not teach that the resources are virtual machines, a container comprising virtual machines configured to run a same application to perform a job. However, Parker does teach: the resources are virtual machines, a container comprising a plurality of virtual machines configured to run a same application to perform a job (Parker, e.g., FIG. 1 and ¶17, “a client device may communicate with multiple virtual containers … each virtual container may include multiple virtual machines to perform a specific function …”) for the purpose of organizing virtual machines into containers for performing a specific function (Parker, ibid.).
Id.).

Claim 17 is rejected for the reasons given in the rejection of claim 13 above. Examiner notes that Dirac further teaches: A non-transitory computer-readable medium comprising instructions which, when executed by a processor, initiate a process (Dirac, e.g., ¶103, “In at least some embodiments, a server that implements a one or more of the components of a machine learning service … may include a general purpose computer system that includes or is configured to access one or more computer-accessible media …” See also, e.g., ¶105, “System memory 9020 may be configured to store instructions and data accessible by processor(s) 9010 …”).

Regarding claim 14, the rejection of claim 13 is incorporated, and Dirac further teaches: wherein the job description is received at a master machine in communication with a plurality of worker machines (Dirac, e.g., FIG. 1, MLS request handler 180 and workload distribution strategy layer (at least one master machine) and server pool 185 (a plurality of worker machines); see also, e.g., ¶32, “MLS may implement a set of programmatic interfaces 161 (e.g., APIs…) that can be used by clients … to submit requests 111 for a variety of machine learning tasks or operations. The administrative or control plane portion of the MLS may include MLS request handler 180, which accepts the client requests 111 and inserts corresponding job objects into MLS job queue 142 …”), and the job description corresponds to one of uploading an application program (Dirac, e.g., ¶44, “…to run customer-provided machine learning modules …”), uploading a dataset (Dirac, e.g., ¶35, “Some machine learning workflows … may include the extraction and cleansing of data from raw data repositories 130 … by input record handlers 160 …” See also, e.g., ¶39, “clients may first transfer data from external data sources 229 into internal data sources …”), and running an application program on the worker machines (Dirac, e.g., ¶35, “output produced by the input record handlers may be fed to feature processors 162 … where a set of transformation operations may be performed … output of 116 of the feature processing transformations may in turn be used as input for a selected machine learning algorithm …” Examiner’s note: both the data transformation functions and the machine learning algorithm may be interpreted as “application programs” in that they are software processes performing a specific function; see also Spec. ¶27 describing that programs include AI or ML programs, and the ML algorithm as disclosed by Dirac is a ML program).

Regarding claim 15, the rejection of claim 14 is incorporated, and Parker further teaches: wherein at least two of the virtual machines in the container resides on different worker machines (Parker, e.g., FIG. 1, showing a single client machine including at least VM #N of container VC-1 and at least VM #O of container VC-2).

Regarding claim 16, the rejection of claim 14 is incorporated, and Dirac further teaches: each of the worker machines comprises an MLEngine configured for running a machine learning program (Dirac, e.g., ¶35, “output produced by the input record handlers may be fed to feature processors 162 … where a set of transformation operations may be performed … output of 116 of the feature processing transformations may in turn be used as input for a selected machine learning algorithm …” Examiner’s note: Spec. ¶25 provides that MLEngine Executors 1331, 1332, etc. can be multiple instances of the same ML program designed to run simultaneously on the multiple worker machines. As recited above with respect to claim 1 and herein, Dirac discloses that a ML algorithm (i.e., a ML program) may be executed across a pool of servers in order to complete a ML task).

Claims 18-20 are rejected for the reasons given in the rejections of claims 14-16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Brueckner et al., U.S. 2016/0078361 A1, teaches systems and methods for training a linear model based on a data source for providing predictions using feature parameters;
W. Gerlach et al., "Skyport - Container-Based Execution Environment Management for Multi-cloud Scientific Workflows," teaches systems and methods for improving software deployment for specialized scientific workflow applications, reducing complexity;
Guarav et al., U.S. 2016/03781519 A1, teaches systems and methods for executing containers within execution environments provided by virtual machines executing above traditional virtualization layers within a large distributed computing system;
Guenther, Andrew James, U.S. 10,037,424 B1, teaches systems and methods for providing a pool of virtual environments comprising virtual machines and containers maintained by an intermediary service, wherein the virtual environments execute a specialized application;
Gummaraju et al., U.S. 2015/0120928 A1, teaches systems and methods providing a highly elastic and multi-tenant platform for Hadoop applications running in a virtualized environment comprising at least data and compute nodes on separate virtual machines;
Gummaraju et al., U.S. 2016/0378554 A1, teaches systems and methods for using virtual machines to write parallel and distributed applications, wherein a job request including a plurality of tasks is received and special purpose virtual machines are used to perform the job;
Hwang et al., U.S. 2018/0025160 A1, teaches systems and methods for determining one or more packages utilized by an application and determining whether not to accept or reject a container for executing said packages based on risk analysis;
Jujare et al., U.S. 2014/0109087 A1, teaches systems and methods for provisioning virtual machines on hosts sharing a data store without physically copying all operating system files for each virtual machine;
Madtha et al., U.S. 2016/0371108 A1, teaches systems and methods for reserving a multi-machine application utilizing a mixed set of resources from a cluster of hosts including virtual machine and container hosts;
Patil et al., U.S. 2018/0046807 A1, teaches systems and methods for providing a plurality of virtual machines executing across a plurality of hosts and methods for more efficiently performing security risk scans on the distributed system;
Phelan et al., U.S. 9,524,183 B1, teaches systems and methods for enhancing large scale data architectures by executing a plurality of application-specific containers on a virtual machine;
S. Radhakrishnan, B. J. Muscedere and K. Daudjee, "V-Hadoop: Virtualized Hadoop using containers," teaches a method for permitting users to run Hadoop jobs without requiring large physical clusters by leveraging Linux containers;
Scales et al., U.S. 2015/0160884 A1, teaches systems and methods for providing virtual machines in a distributed computing system wherein file access are directed to a common pool file;
Spivak et al., U.S. 9,569,198 B2, teaches systems and methods for deploying a multi-node distributed application with interconnected nodes performing specialized jobs and updating the distributed application using deployment agents executing on virtual machines;
Srinivasan et al., U.S. 2018/0300653 A1, teaches systems and methods for providing a distributed machine learning system which receives a training job to perform, retrieving an appropriate container image, and deploying a plurality of resources in order to perform the job;
Turovsky et al., U.S. 2015/0256481 A1, teaches systems and methods for containerized virtual operating system nodes capable of executing secondary applications in isolation from the operating system;
Yamala et al., U.S. 9,575,808 B1, teaches systems and methods for managing virtual machines including receiving a job request, determining attributes of the virtual machines, and determining an optimal virtual machine on which to execute the requested job;
Zhou et al., U.S. 2014/0245298 A1, teaches systems and methods for providing an application workload scheduler for a distributed application such as a Job Tracker node, utilizing a virtual computing environment underlying the application.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).

Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191